Citation Nr: 0611955	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 20, 2001, 
for the assignment of a 60 percent rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1981 to July 1985 
and from October 1986 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision which increased 
the rating for the veteran's service-connected low back 
disability (bulging disc at L3-L4 and L5-S1 with left leg 
radiculopathy) from 10 percent to 60 percent, effective March 
20, 2001, and assigned a 40 percent rating from April 25, 
2002.  

The Board notes that in a March 2006 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to restoration of a 60 percent rating for a 
low back disability from April 25, 2002.  Also, in an August 
2002 statement, the veteran raised the issue of entitlement 
to an increased rating for his service-connected low back 
disability.  These issues are not before the Board at this 
time and are referred to the RO for appropriate action.  The 
only issue on appeal before the Board is entitlement to 
effective date earlier than March 20, 2001, for the 
assignment of a 60 percent rating for a low back disability.  


FINDINGS OF FACT

1.  On June 24, 2000, the RO denied an increase in a 10 
percent rating for the veteran's service-connected low back 
disability.  The veteran did not appeal this decision.  

2.  On July 11, 2001, the RO received the veteran's claim for 
an increased rating for his low back disability.  The RO 
subsequently granted a 60 percent rating effective March 20, 
2001, and assigned a 40 percent rating from April 25, 2002.  

3.  It is not factually ascertainable that the veteran's low 
back disability increased to the 60 percent level prior to 
March 20, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 20, 
2001, for the assignment of a 60 percent rating for a low 
back disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the effective date for an award of 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 38 
C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).  However, as the question here on appeal involves 
the level of disability prior to March 20, 2001, the Board's 
discussion will be limited to the rating criteria in effect 
at that time.  See 38 U.S.C.A. § 5110(g).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 0 percent 
rating was warranted if the condition was postoperative, 
cured.  A 10 percent rating was warranted if the condition 
was mild, and a 20 percent rating was warranted if the 
condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted, if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  

Low back disabilities could also potentially be rated under 
other codes, such as the prior versions of Diagnostic Codes 
5289 (pertaining to ankylosis), 5292 (pertaining to 
limitation of motion), or 5295 (pertaining to lumbosacral 
strain).  However, the maximum rating permissible under those 
codes was no more than 50 percent.  Thus, they afford no 
basis for the assignment of an earlier 60 percent rating.  

The veteran served on active duty from July 1981 to July 1985 
and from October 1986 to March 1992.  

In May 1992, the RO granted service connection and a 10 
percent rating for a low back disability.  

VA treatment records, including examination reports, dated 
from January 1990 to February 2000 show treatment for 
disorders including low back problems.  

A June 2000 RO decision denied a claim for an increase in 10 
percent rating for the veteran's service-connected low back 
disability.  As the veteran did not timely appeal that 
decision, it became final.  38 U.S.C.A. § 7105.  Thus, the 
effective date for any later increase in the 10 percent 
rating for the veteran's service-connected low back 
disability must be determined in relation to a new increased 
rating claim.  

Private treatment records dated from March 2001 to June 2001 
show treatment for disorders including low back problems.  A 
March 22, 2001, progress note from C. A. Kuettner, M.D., 
noted that the veteran reported complaints including pain 
running down his left leg.  He stated that sharp pain in 
numbness started in the left outer thigh and that it radiated 
to his foot with a pins and needles sensation.  Dr. Kuettner 
noted that the veteran's extremities had radial/pedal pulses 
of 3+ without edema.  Dr. Kuettner indicated that the 
neurological evaluation indicated that cranial nerves II-XII 
were intact, that lower extremity strength was 5/5, and that 
deep tendon reflexes were 2+.  The assessment included 
paresthesias of the lower extremities.  A June 2001 entry 
from Dr. Kuettner indicated that the veteran complained that 
his back was out again and that he had a disc that was 
bulging times five days.  Dr. Kuettner noted that there was 
point tenderness of the left lower back at the L4-L5 region.  
The assessment was back pain with history of a herniated 
nucleus pulposus.  Another June 2001 entry also referred to 
back pain.  

On July 11, 2001, the RO received the veteran's claim for an 
increased rating for his service-connected low back 
disability.  

Private records dated from November 2001 to December 2001 
refer to continuing treatment.  A November 2001 report from 
A. T. Sheils, Jr., M.D., noted that the veteran complained of 
pain in is left leg with no back pain.  He reported that the 
pain actually started three days earlier, but that he had 
suffered from chronic back and hip pain since 1988.  Dr. 
Sheils indicated that the veteran's knee jerks were 2+ and 
that the ankle jerks were absent on the left and 2+ on the 
right.  It was noted that the straight leg raising test was 
positive on the left and that the veteran had some degree of 
tibialis anterior weakness on the left that was not profound.  
Dr. Sheils also reported that the extensor hallucis longus, 
extensor digitorum longus, gastroc, and quad, were all with 
good strength.  Dr. Sheils indicated that sensory to pinprick 
was diminished almost through a pure S1 dermatome spilling 
over a little bit into L5.  It was reported that 
anterior/posterior/lateral X-rays that the veteran brought 
with him showed a transitional vertebra down in the 
lumbosacral area.  Dr. Sheils stated that whether such was an 
incompletely sacralized first sacral vertebra or whether it 
was a true lumbar vertebra was academic and that the main 
thing was that the veteran had a herniated disc on the left 
side in the lower lumbar spine.  

An April 2002 VA spine examination report noted that the 
veteran complained of back pain for many years and reported 
that he had a loss of feeling in his left leg.  The examiner 
noted that the veteran's back was somewhat difficult to 
evaluate because of all the adipose tissue.  The examiner 
stated that he did not feel like a spasm was present.  The 
examiner indicated that there was no abnormality in muscular 
development in the veteran's buttocks or the lower 
extremities, that strength in the lower extremities was 
symmetrical, and that deep tendon reflexes were also 
symmetrical.  It was noted that range of motion of the 
lumbosacral spine revealed that the veteran could flex to 95 
degrees, extend to 10 degrees, and that left and right 
lateral bending were both 25 degrees.  The examiner noted 
that the veteran did not have any pain on motion at that 
time.  The diagnosis was degenerative disk disease with mild 
bulging at L1-L2, L3-L4, and L5-S1.  

A May 2002 RO decision increased the rating for the veteran's 
service-connected low back disability from 10 percent to 60 
percent, effective March 20, 2001, and assigned a 40 percent 
rating from April 25, 2002.  

Subsequent private treatment records dated from August 2002 
to March 2005 show continuing treatment for low back 
problems.  

The veteran contends that the 60 percent rating for his 
service-connected low back disability should be made 
effective from 1999.  

The Board notes that the June 2000 RO decision that denied a 
claim for an increase in a 10 percent rating for the 
veteran's service-connected low back disability is final.  38 
U.S.C.A. § 7105.  The RO received the veteran's current claim 
on July 11, 2001.  In this case the RO assigned an effective 
date of March 20, 2001, for the 60 percent rating for the 
veteran's service-connected low back disability with a 40 
percent rating from August 25, 2002.  The RO apparently 
assigned the March 20, 2001, date based on a March 22, 2001, 
report from Dr. Kuettner.  The RO essentially concluded that 
it was factually ascertainable that the veteran's low back 
disability increased in severity (to 60 percent) on the March 
20, 2001, which was within the year before the July 11, 2001, 
claim.  

In order for the veteran to receive an effective date earlier 
than March 20, 2001, for the currently assigned 60 percent 
rating, the evidence must demonstrate that the veteran's low 
back disability increased in severity on an ascertainable 
date within the period between June 11, 2000, (the date one 
year preceding the July 11, 2001 claim for an increase) and 
March 20, 2001.  The Board notes that the first medical 
evidence of record regarding the veteran's low back 
disability within the year preceding the July 11, 2001 claim, 
is the March 22, 2001 report from Dr. Kuettner.  

Therefore, the Board finds that it is not factually 
ascertainable that the veteran's low back disability 
increased in severity from the 10 percent to 60 percent level 
on any date within the period of consideration prior to the 
March 20, 2001 date assigned by the RO.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002).  The 
Board again notes that there is no medical evidence of record 
dated within that period.  As an increase in disability was 
not factually ascertainable prior to March 20, 2001, the 
effective date for the assignment of a 60 percent rating for 
a low back disability cannot be prior to this date.  38 
C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than March 20, 2001, for the 
assignment of a 60 percent rating for a low back disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2002, a rating 
decision in May 2002, and a statement of the case in November 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty to notify prior to the final 
adjudication in the December 2003 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  




ORDER

An effective date earlier than March 20, 2001, for the 
assignment of a 60 percent rating for a low back disability, 
is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


